DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response received February 3, 2022 is acknowledged.

Claims 1-57, 59-63, and 66 have been canceled.
Claims 58, 64, 65, and 67-69 are pending in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58, 64, 65, and 67-69 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies which have the functional property of binding the C5 antigen and which comprise specifically identified mutations in the Fc domain (i.e. L428 and S434) and which also comprise an antigen binding domain heavy 
To support such claims, applicant has provided examples of a mutant anti-IL-6 receptor antibody. It should be pointed out that the position(s) recited the instant claims as being mutated to contain histidine include residues generally known to be present in the CDR sequences which are structurally important for antigen binding, and that no working examples concerning antibodies that have the functional property of binding to the C5 antigen are present in the instant specification. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163(II)(A)(3)(a)(ii)).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).  Additionally, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Further, recent court guidance indicates that claiming binding molecules based upon their functional properties as compared to what they actually are (i.e. their primary amino acid sequence/structure) are highly problematic as can be seen in as can be seen in cases such as AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi (Fed Cir, 2017-1480. 10/5/2017).  Indeed, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description 
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection, of record). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982, of record).  Thus, based upon the prior art, artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. As has been stated earlier, the only structure present in the claims for the antigen binding domain of the administered antibody is a single histidine (or two histidines in the case of claim 69), and this amount of structure is significantly less than the six complete CDR sequences generally accepted in the art as being correlated with the function of antigen binding, such as binding to the C5 antigen as presently recited in the instant claims.
Artisans are well aware that knowledge of a given antigen (for instance human C5) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).  
The only specific structure present in the antigen binding domain of the instant claimed genus of antibodies is a single histidine at position 27 of the heavy chain and this single residue (or two residues in the case of claim 69 and the additional required histidine at residue 31 of the heavy chain) is not reasonably correlated with the function of antigen binding.   As evidenced by the previously provided printout concerning antibody numbering from Andrew Martin’s group at www.bioinf.org.uk, while position 27 is not a CDR residue according to Kabat, it is a CDR residue according to the definitions of Chothia which better approximate the loop structures found in real antibodies (see entire printout, particularly pages 3, 4, 7, and 8). Thus, residue 27 of the heavy chain is part of CDR1, and all schemes appear to indicate that residue 31 of the heavy chain lies 
The instant specification discloses that WO 2009/125825 was the source of the anti-IL-6 receptor antibody used in the working examples of the instant specification (see particularly paragraph [0313] in working example 1). Inspection of US2011/0111406, an English language equivalent of the ‘825 WIPO publication, indicates that the anti-IL-6 receptor antibody was made by a histidine scanning approach wherein every CDR residue was changed followed by extensive screening of the resulting library. As can be seen in Table 2 on page 32 of the ‘406 publication, not all positions could be mutated and still maintain antigen binding. Further, as is detailed in Tables 3 and 4, simply inserting a histidine was not sufficient to confer pH-dependent binding activity as only some of the positions which did not alter antigen binding showed any pH dependency, and note that tables 3 and 4 have significantly fewer members as compared to table 2.  Thus, it is clear from the data presented in the ‘406 publication that not all positions are suitable for substitution with histidine such that both antigen binding in general and differential pH binding in particular are present.  It is worth pointing out that Ito et al. (of record) attempted to modify an antibody known to bind lysozyme by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody. It appears from the examples in the specification that applicant intends to take a starting (i.e. parent) antibody and then 
Based upon the data of Ito et al., it appears that introduction of histidine residues into CDRs is expected to impair antigen binding generically and to not necessarily show pH dependence of binding as two of the tested mutants of Ito et al. failed to bind antigen and only one demonstrated binding which varied in response to changing pH. Such data also confirm the observations of Rudikoff et al. that CDR mutations can abrogate antigen binding. It is worth discussing that making a library which contains all possible mutations and then screening said library to find the desired property does not reasonably set forth a structure which has the desired property since the structures which actually have this property cannot reasonably be known or suggested prior to completion of the screening assay. As such, artisans have no idea what the structure is that has the property of pH dependent binding other than that it must have a histidine at the position(s) recited in the instant claims. 
It should be noted that the specification does not set forth a specific correlation between where the histidine residues are located and the function of antigen binding, whether in a pH-dependent or pH-independent manner.  While the specification does provide species which show the desired property with regard to binding the IL-6 
Therefore, it appears that the broad genus of antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the structure of the “antigen binding domain” of the claimed antibody and the function of binding to the C5 antigen.  This is because the recited structural limitations of a histidine at residue 27 (or additionally residue 31) of the heavy chain are not reasonably correlated with the function of binding the C5 antigen as discussed above, and applicant has not provided data indicating that such a paucity of structure is sufficient to confer the functional property of binding the C5 antigen.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of antibodies at the time the instant application was filed.


Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  Applicant repeats arguments already of record.  Applicant asserts that the claimed invention has adequate written description because applicant asserts artisans would have been able to visualize and recognize the identity of a representative number of antibodies that fall within the scope of the claimed invention even though a) no such antibodies having all of the recited structural and functional properties were actually made and tested in the instant application and b) no antibodies that have all of the recited structural and functional properties appear to be preexisting in the prior art, and c) applicant is claiming an antibody product.  Applicant argues that at the time the instant application was filed, artisans would have been well aware of the structure of antibodies that bind C5 as many such antibodies had been disclosed in the prior art and the knowledge and skill level of artisans was very high.  Applicant asserts that given the disclosure of multiple prior art C5 antibodies, artisans would conclude that applicant was in possession of the instant claimed genus of antibodies that bind C5.  Applicant asserts .
These arguments have been considered and are not persuasive.  Applicant has claimed a genus of novel antibody products. As has been discussed numerous times throughout prosecution, claiming an antibody based upon the antigen to which it binds, such as C5 in the instant application, is insufficient to provide adequate written description for the claimed antibody as seen in for example as AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi (Fed Cir, 2017-1480. 10/5/2017).  As has been also stated and not argued by applicant, the specification provides no working examples wherein antibodies that do lie within the claimed genus were generated by applicant.  The rejection also sets forth the amount of specific antibody structure artisans generally accept as being correlated with the function of antigen binding, which is six fully defined CDR sequences.  As set forth in the rejection, the instant claims recite only a single amino acid residue, namely the histidine at position 27 (or the additional histidine at position 31 in the case of claim 69) which is present in the antigen binding domain and therefore capable of giving rise to the function of antigen binding.  Based upon the teachings of the art, the level of structural specificity recited in the instant claims does not reasonably appear to be correlated with the function of binding anything.  Claims are limited by what they recite, and presently the only structure recited in the claims that is in the antigen binding domain of the claimed antibodies is a histidine at residue 27 of the heavy chain, with claim 69 adding an additional histidine at position 31 of the same chain.  The specification does not provide evidence that the structure of these histidines, either alone or as a pair give rise to the function of binding the C5 antigen, and as has been stated numerous times at this point the art generally recognizes that the function of antigen binding is correlated with the structure of six complete CDRs.  Applicant appears to argue that the structures of prior art antibodies that are known to bind C5 should be read into the claims to provide the missing structural features needed to give rise to the function of antigen binding, but such an interpretation does not appear reasonable as it is significantly smaller than the broadest reasonable interpretation of 
The rejection is maintained.                    


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
Claims 58, 64, 65, and 67-69 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igawa et al. (WO2009/125,825) in view of Lowman et al. (US 2010/0098730) and/or Zalevsky et al., and further in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515).  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the US national stage entry under 371 which published as US 2011/0111406.
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at position 27 are disclosed (see particularly paragraphs [0113], [0117], 
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface bound antigens (see particularly paragraphs [0348-0367]) as well as including chimeric and humanized antibodies (see particularly paragraphs [0274-0332]).  Such antibodies are disclosed as binding FcRn at pH 6.0 and 7.4 (see for example paragraph [0018]). 
Zalevsky et al. disclose that the M428L/N434S mutations in the Fc domain were the best for improving in vivo activities such as half-life as such mutations serve to enhance binding of the Fc to FcRn at pH 6.0 (see entire document, particularly Figure 1).  Notably they tested such Fc mutations in antibodies that bound cell surface antigens (i.e. EFGR in the context of mutated cetuximab) as well as soluble antigen (i.e. VEGF in the context of mutated bevacizumab) and found that both were marked improvements over the starting antibody sequences (see particularly Figure 2).      
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of Igawa et al. to have the increased FcRn binding of the antibodies of Lowman et al. and/or Zalevsky et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al. and Zalevsky et al.  Indeed, given that Igawa et al. disclose that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies disclosed by Igawa et al.  
Additionally, it would have been obvious to ordinary artisans to modify the anti-C5 antibodies of Wang et al. and/or Pons et al. to have the structures rendered obvious in view of the combined teachings of Igawa et al., Lowman et al., and/or Zalevsky et al.  Motivation to do so come from the fact that the modifications of Igawa et al. and Lowman et al. will increase in vivo efficacy and as such the therapeutic efficacy of the anti-C5 antibodies disclosed by Wang et al. and/or Pons et al. would be improved.


Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. Applicant argues on many grounds.  Applicant begins by arguing the deficiencies in the teachings of each reference separately, such as the fact that the 428L/434S Fc mutation is not disclosed by Igawa et al.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next argues that there is no motivation to arrive at the instant claimed invention in the absence of the teachings of the instant specification, an argument that .


Claims 58, 64, 65, and 67-69 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chabot et al. (WO 2011/111007 A2) in view of Igawa et al. (WO2009/125,825). 
Chabot et al. disclose numerous antibodies that exhibit pH dependent antibody binding as well as methods of making and using same (see entire document, particularly the abstract and claims).  pH dependence is disclosed as being achieved by increasing binding to FcRn via mutations in the Fc domain as well as by introducing histidine residues into the variable domain of the antibody (see particularly pages 1-6).  Such antibodies are disclosed as decreasing the total antigen half-life as such antibodies dissociate from their cognate antigen in the endosome but remain bound to FcRn such that the antibody is recycled while the antigen is subject to degradation (see particularly the paragraph spanning pages 3 and 4 and page 10).  Antigens to which such antibodies bind include C5 (ibid) and have histidine substitution mutations variable 
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at position 27 are disclosed (see particularly paragraphs [0113], [0117], [0167, and [0289-0310], working example 2 and table 1.  In particular, the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Such antibodies are explicitly taught as binding to soluble antigens (see for example paragraph [0134] and example 16).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the instant invention to make the pH-dependent anti-C5 antibodies of Chabot et al. with histidine residues at positions 27 and 31 of the heavy chain.  This is because .  

Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.  Applicant acknowledges that Chabot et al. teach that antibodies that bind their cognate antigen in a pH dependent manner are useful for antigens present at high levels, yet argues that teachings concerning the desirability of 428/434 Fc mutations are only applicable to anti-PSK9 antibodies.  Applicant also acknowledges that Igawa et al. disclose antibodies that bind their cognate antigen in a pH dependent manner, and argues that such antibodies are disclosed in the absence of the 428/434 Fc mutations as required by the instant independent claim.  Applicant assert that absent the teachings of the instant specification, artisans would not have arrived at what is presently claimed.
These arguments have bene considered and are not persuasive.  On page 2, Chabot et al. teach that the 428/434 double mutant increases half-life (see for example lines 10-12), and given that pH dependent binding is disclosed by Chabot et al. as increasing half-life, and given that the 482/434 double mutant is explicitly taught in combination with antibodies comprising pH dependence (e.g. the anti-PSK9 antibodies argued by applicant), applicant’s assertion that artisans would not think to combine Fc mutations that increase half-life with variable domain mutations which also increase half-life of the antibody (as the antibody is less subject to endosomal degradation as .

    	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 58, 64, 65, and 67-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27-29 of copending Application No. 15/210,360.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate that which is presently claimed.  
Specifically, the copending independent claim recites antibodies that contain a human IgG1 Fc domain containing L428 and S4343, that contain a histidine at residue .
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has yet again acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Since no terminal disclaimer has been filed, the provisional rejection is maintained.  


Claims 58, 64, 65, and 67-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 58, 65-69, 74, 75, and 82-86 of copending Application No. 13/637,415 in view of Chabot et al. (WO 2011/111007 A2) and in view of Igawa et al. (WO2009/125,825).
Copending independent claim 58 recites antibodies that bind soluble antigens better as pH 7.4 as compared to pH 5.8, bind FcRn, and which comprise a histidine residue at position 27 of the heavy chain.  The copending claims also recite the presence of additional histidine residues in at least one CDR (see particularly copending claim 69) and that the claimed antibodies are chimeric, humanized or human (see particularly copending claims 28 and 74).  Pharmaceutical compositions are also claimed (see copending claims 29 and 75).  The copending claims differ from the instant claimed invention in that the copending antibodies are not recited as binding the C5 antigen nor are they recited as containing a leucine at position 428 and serine at position 434 of the heavy chain.
Chabot et al. disclose numerous antibodies that exhibit pH dependent antibody binding as well as methods of making and using same (see entire document, particularly the abstract and claims).  pH dependence is disclosed as being achieved by 
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at position 27 are disclosed (see particularly paragraphs [0113], [0117], [0167, and [0289-0310], working example 2 and table 1.  In particular the double mutant 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the instant invention to modify the copending claimed invention to include antibodies that bind the C5 antigen.  This is because C5 is a soluble antigen and as taught by both Chabot et al. and Igawa et al. the presence of histidine residues in the antigen binding domain allows for pH-dependent antigen binding which provides the advantage of an increased number of soluble antigens that can be bound by a single antibody before the single antibody is ultimately degraded in vivo in a patient.  The artisan would have been further motivated to include the 428L, 434S Fc residues as such structures are disclosed by Chabot as being useful in pH-dependent antibodies that bind soluble antigens.  Artisans would enjoy a reasonable expectation of success in making such modifications based upon the working examples of Chabot et al. and Igawa et al. wherein both variable domain histidine mutations as well as Fc domain mutations were made and found to exhibit desirable functional properties including an increase in the number of soluble antigens an antibody can bind prior to being degraded in vivo.

Applicant has acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Since no terminal disclaimer has been filed, the provisional rejection is maintained.


Claims 58, 64, 65, and 67-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-70, 73, 76, 78, and 85-88 of copending Application No. 15/050,145 in view of Chabot et al. (WO 2011/111007 A2).
The copending claims recite antibodies that contain the M428L and N434S Fc mutations and which have a histidine residue at position 27 of the heavy chain.  Such 
Chabot et al. disclose numerous antibodies that exhibit pH dependent antibody binding as well as methods of making and using same (see entire document, particularly the abstract and claims).  pH dependence is disclosed as being achieved by increasing binding to FcRn via mutations in the Fc domain as well as by introducing histidine residues into the variable domain of the antibody (see particularly pages 1-6).  Such antibodies are disclosed as decreasing the total antigen half-life as such antibodies dissociate from their cognate antigen in the endosome but remain bound to FcRn such that the antibody is recycled while the antigen is subject to degradation (see particularly the paragraph spanning pages 3 and 4 and page 10).  Antigens to which such antibodies bind include C5 (ibid) and have histidine substitution mutations variable domain, particularly in the CDRs (see particularly working examples 2 and 5).  The antibodies of Chabot et al. are disclosed as including human and humanized antibodies (see particularly pages 12-16).  Inclusion of the M428L/N434S double Fc mutation in the antibodies of Chabot et al. is also explicitly disclosed (see particularly lines 30-34 of page 7).  Their antibodies are disclosed as comprising kappa or lambda light chain constant rejoins (see particularly page 62).    
Therefore, it would have been obvious to ordinary artisans to make the antibodies of the copending application that bind C5.  This is because C5 is a plasma antigen which is to be removed using a pH-dependent antibody as per the teachings of Chabot et al., and thus would enjoy all of the recited functional advantages enjoyed by the antibodies of the copending claims including increasing the number of antigens to 

Applicant has acknowledged this rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter.
Since no terminal disclaimer has been filed, the provisional rejection is maintained.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644